Citation Nr: 1542965	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, and from November 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran and D.F. presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2013. 

The claim was remanded by the Board to the RO via the Appeals Management Center (AMC) in March 2013 and then returned for appellate review.  In June 2014, the Board denied the Veteran's claim of an initial rating higher than 10 percent for right knee chondromalacia patella.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a March 2015 Joint Motion for Remand (JMR) filed by counsel for the Veteran and the VA Secretary.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of entitlement to an increased rating for right knee chondromalacia patella and TDIU.

The aforementioned JMR directs that the Board consider the competency and probative value of the lay evidence pertaining to falls and instability, as well as the sufficiency of the lay evidence in determining whether a separate rating is warranted under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The parties agreed that the Board must properly weigh the competency or probative value of the lay evidence of record.

The Board notes that the JMR cites to the following lay evidence supporting instability: a September 22, 2010, VA treatment record reflecting: "Knee, right, still catches and 'gives', and hurts still"; and the January 2013, Board hearing testimony reflecting the Veteran's report of falls.  

VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

While the Veteran has cited to the above lay evidence that he believes supports a separate rating under Diagnostic Code 5257, Knee, other impairment of: Recurrent subluxation or lateral instability, findings on VA examinations in May 2009, April 2011 and May 2013 included neither recurrent subluxation nor lateral instability.  

In his testimony, the Veteran stated that he has fallen because, "the knee'll give on me."  See Hearing Transcript p. 4.  He also reported he stays in bed sometimes when his wife is not home because he is afraid he will fall.  On questioning from the undersigned, he estimated that he fell three times a month.  He reported he carries a cane or tries to remain near furniture when he walks to avoid falls.  Nevertheless, he has fallen crossing a road when his knee gave out.  His wife reported that he was trying to walk when he fell about two weeks prior to the hearing in the church parking lot.  After a fall, he needs help to get back up.  He also described near falls when the right knee kind of burns then gives and he almost goes down.  When questioned by the undersigned as follows: "So does it just feel like the knee is so unstable that it's going to pop out from underneath you?"  He replied: "Well, it -- what it does, it just go down.  You know, like I can be walking and -- I have to stand anyway.  See, I can be walking, just down the street, and it'll do that right there."  See Hearing Transcript p. 19.  He reported being afraid of steps because he is afraid he will fall down due to both the pain and giving way of the right knee.  

Under the circumstances, the Board finds that an additional VA examination with opinion is warranted to determine the current manifestations of the right knee to include whether there is right knee impairment of recurrent subluxation or lateral instability.  Specifically, a VA examiner is asked to opine as to what is causing the Veteran's falling, to include whether it is due to lateral instability as contemplated at DC 5257 on clinical examination, or some other cause.  

The Veteran also contends that he is entitled to a TDIU.  Specifically, he reported that his combined symptoms from service-connected neck, back and right knee disabilities have rendered him unemployable.  

In July 2015 written argument before the Board, the appellant's attorney-representative argues that TDIU is part of the present appeal, and requests that the issue of TDIU be returned to the AOJ for the issuance of a statement of the case or a supplemental statement of the case consistent with Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).  In this regard, it is noted that the Veteran filed a claim for TDIU during the pendency of the current claim, which was denied in October 2011.  

In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id; VA Fast Letter 13-13.

Furthermore, as the claim for increased rating for right knee disability is being remanded for additional development, and the Veteran contends that the right knee, back and neck contribute to his claimed unemployability, the Board concludes that a remand is required for the AOJ to consider the claim of entitlement to TDIU in light of all of the service-connected disabilities in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for evaluation of his service-connected right knee disability.  The examiner should review the VBMS/Virtual VA records prior to examination.  

The examiner is asked to particularly note whether the Veteran has ankylosis, recurrent subluxation, lateral instability, dislocated cartilage, tibia or fibula impairment, genu recurvatum, and should specify range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  

The examiner is also asked to determine what is causing the Veteran to fall as he describes.  That is, please opine as to whether it is at least as likely as not that he is falling due to lateral instability as defined at 5257, due to pain or weakness in the right knee, or due to some other cause.

The examiner must also provide an opinion as to the functional impairments caused by the service-connected knee disability with regard to his ability to perform tasks, including sedentary and physical tasks.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an appropriate examination(s) to determine the current severity of his service-connected back and neck disabilities.  A review of the entire record, to include VBMS and Virtual VA, must be conducted.  Any indicated studies should be performed.  

The examiner is asked to elicit a history from the Veteran regarding his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

3.  Thereafter, adjudicate the Veteran's claims for an increased rating of the right knee and TDIU due to the combined effects of his service-connected knee, back, and neck disabilities.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




